UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4377



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PEDRO B. MEDINA,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:06-cr-00241-D)


Submitted:   December 17, 2007            Decided:   January 30, 2008


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Pedro Banegas Medina pled guilty to one count of illegal

reentry of an alien, in violation of 8 U.S.C. § 1326 (2000).                 At

sentencing, the district court increased Medina’s offense level

under U.S. Sentencing Guidelines Manual § 3A1.2(c)(1) (2006) and

under § 3C1.2.      Medina challenges both enhancements.           Finding no

error, we affirm.

           When reviewing the district court’s application of the

Sentencing Guidelines, we review findings of fact for clear error

and questions of law de novo.           United States v. Green, 436 F.3d

449, 456 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).              Because

Medina   withdrew    his    objection   to    the   enhancement   under     USSG

§ 3C1.2, we review that claim for plain error.             United States v.

Olano, 507 U.S. 725, 732-37 (1993).

           We   find   no    error    with    the   application    of     either

enhancement.        Clearly,    the     six-level    increase     under    USSG

§ 3A1.2(c)(1) was proper as Medina attempted to run the police

officer over with his car.            The two-level increase under USSG

§ 3C1.2 was proper because Medina drove his car 640 feet after

being told to turn it off, jumped over a curb and into a public

parking lot.

           Accordingly, we affirm the conviction and sentence.               We

dispense with oral argument because the facts and legal contentions




                                      - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 3 -